Citation Nr: 1409507	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  03-19 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an effective date prior to December 27, 1999 for the grant of entitlement to service connection for degenerative joint disease of the lumbar spine.

2. Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine.

3. Entitlement to an effective date prior to December 21, 2009 for the grant of entitlement to a total disability rating for compensation purposes due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to August 1994.

These matters are before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

On his March 2011 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for June 2013, and subsequently the Veteran canceled that hearing and withdrew his request.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2013).

The initial rating, and the TDIU effective date, issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's claim to reopen the previously denied claim seeking service connection for a lumbar spine disability was received on December 27, 1999. 

2. All prior claims for service connection for this disability were properly adjudicated and no relevant evidence was received within one year of any prior denial; the Veteran did not appeal these decisions and they became final.


3. The preponderance of the most probative evidence of record is against a finding that the Veteran is entitled to an effective date prior to December 27, 1999 for the grant of service connection for degenerative joint disease of the lumbar spine.


CONCLUSION OF LAW

The criteria for an effective date prior to December 27, 1999 for the grant of service connection for degenerative joint disease of the lumbar spine have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, in this case, the Veteran's filing of a notice of disagreement as to the effective date assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the effective date assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant law for assignment of an effective date.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The record contains the Veteran's correspondence, service treatment records, VA medical records, and private medical records. The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claim. 

With respect to the duty to provide a VA examination if necessary, while the Veteran was afforded VA examinations, the findings at a VA examination that occurred after the receipt of the claim by the RO are not relevant to whether an effective date prior to the date of claim is appropriate.  Therefore, the adequacy of such examinations need not be discussed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran). Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(p) (2013).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

The date of receipt shall be the date on which a claim, information or evidence was received by VA. 38 U.S.C.A. § 101(30) ; 38 C.F.R. § 3.1(r) (2013).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought. 38 C.F.R. § 3.155 (2013).

Under 38 C.F.R. § 3.157, a report of examination or hospitalization by VA will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. 
§ 3.157(b)(1)  state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1) (2013).

The Veteran contends that he is entitled to an effective date prior to December 27, 1999 for the grant of service connection for lumbar spine degenerative joint disease.  In particular, he seeks an effective date of at least October 28, 1999, the date of a letter that served as the claim to reopen his claim for service connection.  

The Veteran filed his original service connection claim for a low back disability in September 1994.  The claim was denied in a February 1995 rating decision.  Notice of the determination and his appellate rights were issued that same month.  The Veteran did not appeal, and additional evidence pertinent to the low back was not received, within one year of notice of that rating decision.  A service treatment record dated in August 1993, and received in June 1995, did not pertain to a back disability, and as such, was not material to the low back claim, and did not warrant reconsideration of the low back claim under 38 C.F.R. 3.156 (c) (1994).  A statement signed by the Veteran, which referenced his claim for service connection for a low back disability, was received in August 1996, more than one year after the date of notice of the February 1995 rating decision.  As such, it was not a timely notice of disagreement as to that determination.  38 C.F.R. § 20.302 (1994).  

A claim to reopen his claim for service connection for a low back disability was filed in February 1997 and denied in a February 1998 rating decision, and reconsidered and again denied in a June 1998 rating decision, based on receipt of additional evidence within the appeal period.  Notice of the February 1998 rating decision denial, and June 1998 rating decision denial on reconsideration, and his appellate rights, were issued the same month as notice of each determination, respectively.  The Veteran did not appeal either of these rating decisions, and additional evidence was not received within one year of the June 1998 rating decision.  Therefore, they became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996 & 1997); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

The next communication from the Veteran with regard to his low back was received on December 27, 1999.  Contrary to his arguments, as presented by his attorney, the Veteran's letter dated October 23, 1999, that served as the claim to reopen, has a date of receipt of December 27, 1999 stamped on the back of the page.  In fact, it was received with several other documents including lay statements and treatment notes, each dated at various times as far back as October 18, 1996, but each of these documents was stamped on the reverse with a date of receipt of December 27, 1999.

All claims for service connection for the lumbar spine received prior to December 27, 1999 were properly adjudicated, no relevant evidence was received within one year of the most recent denial in June 1998, and the decisions were not appealed.  Therefore, the Veteran's reopened claim of entitlement to service connection for a lumbar spine disability from which the benefit was granted was received on December 27, 1999.  Therefore, the claim for an effective date prior to December 27, 1999 for the grant of service connection is denied.



ORDER

Entitlement to an effective date prior to December 27, 1999 for the grant of service connection for lumbar spine degenerative joint disease is denied.


REMAND

Regrettably, the Board determines that a remand is necessary to allow for further development of the Veteran's initial rating claim.  The Veteran's most recent VA examination specific to this claim was in February 2006, which was eight years ago.  A more recent VA examination in February 2010 only evaluated the cervical spine.  In light of these facts, the Board finds that another VA examination should be scheduled to assess the current nature and severity of the Veteran's lumbar spine disability.

Moreover, the most recent VA treatment notes are dated in September 2012, and they indicate that the Veteran is seen routinely.  Therefore, all VA treatment notes dated from September 2012 to the present from the VA North Texas Health Care System should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

As for the TDIU effective date claim, entitlement to TDIU was granted in a June 2010 rating decision with an effective date of December 21, 2009.  Later that month, the Veteran submitted a statement in which he indicated that he had been unable to work since 1994 when he was released from service.  The Board notes that this statement is duplicative of a prior submission; however, the Veteran's resubmission of the statement and its contents when liberally viewed warrant construing the statement as a notice of disagreement with the effective date of the grant of TDIU.


Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment notes for the Veteran dated from September 2010 to the present from the North Texas Health Care System and any associated outpatient clinics.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbar spine disability. The claims folder must be provided to the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's service-connected disability must be accomplished. As to all information requested below, a complete rationale for all opinions must be provided. 

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine range of motion, in degrees, noting by comparison the normal ranges of motion of the spine. It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's lumbar spine disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

Any neurological manifestations of the Veteran's service-connected lumbar spine disability must be identified, including any numbness of the legs.  It must also be noted whether the Veteran experienced incapacitating episodes which required bed rest prescribed by a physician and treatment by a physician, and the frequency and total duration of such episodes over the course of the past 12 months.

A complete rationale for any opinion advanced should be provided.

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of his claims. See 38 C.F.R. §§ 3.158, 3.655 (2013).

4. After completing the above development, and any other development deemed necessary, readjudicate the initial rating issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his attorney, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

5. Issue a statement of the case (SOC) in response to the Veteran's June 2010 notice of disagreement with the effective date of the grant of TDIU.
  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


